446 F.2d 641
In the Matter of Bernard G. WINSBERG.UNITED STATES of America, Plaintiff and Appellee,v.Allen Lyle HEINRICH, Appellant.
No. 71-1401.
United States Court of Appeals, Ninth Circuit.
August 6, 1971.

Before CHAMBERS and BARNES, Circuit Judges, and BYRNE, Senior District Judge.
ORDER ASSESSING PENALTY
PER CURIAM:


1
After a hearing, Bernard G. Winsberg, counsel for appellant Heinrich, is assessed a penalty of $200 for failure to prosecute the appeal with diligence, particularly with reference to filing his opening brief promptly. This failure occurred notwithstanding District Judge Irving Hill's order on February 1, 1971 (made while fixing the amount of bail) as follows: "By the way, the setting of bail on appeal is also conditioned on prompt prosecution of the appeal."


2
The payment will be made within 14 days after the filing of the within order, the sum to be paid into the Registry of the United States District Court for the Central District of California. The assessment is made pursuant to Rule 46(c), Federal Rules of Appellate Procedure.